DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Response to Amendment
The Amendment filed on 2/3/2021 has been entered.  Claims 1-4, 6-7, 11, and 16-17 have been cancelled.  Claims 8-9 and 12-15 were previously withdrawn.  Therefore, claims 5, 8-10, 12-15, and 18 are pending in the current application.

Election/Restrictions
Claim 5 is allowable. The restriction requirement between Species I and Species II, as set forth in the Office action mailed on 6/3/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I and II is withdrawn.  Claims 8-9, directed to Species II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 12-15, directed to non-elected Invention II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 12-15 directed to the display panel of Invention II non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "METHOD FOR MANUFACTURING A CURVED DISPLAY SUBSTRATE USING A TAPE CASTING METHOD, METHOD FOR MANUFACTURING A CURVED DISPAY PANEL USING THE SAME"

In the Claims:
	Claims 12-15 are cancelled.

End of examiner’s amendment.

Allowable Subject Matter
Claims 5, 8-10, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the method for manufacturing the display panel of claim 5, in particular, reducing a thickness of the first display substrate from the first surface by way of a thinning process; forming, by a tape casting method, a first protective layer on the first surface obtained after thinning; pressing a first polarizing layer and a second protective layer on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871